PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,570,340
Issue Date: 14 Feb 2017
Application No. 14/426,029
Filing or 371(c) Date: 4 Mar 2015
Attorney Docket No. 532262US (DD13644)


:
:	DECISION ON PETITION
:
:
:



In view of the communications filed October 6, 2020 and August 30, 2021, it has been determined that a retroactive license for foreign filing under 35 U.S.C. § 184 be granted with respect to the filings listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.

Country				Date 

France					September 5, 2012
PCT					September 4, 2013

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Enclosure: Foreign Filing License 



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).